DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 05/03/22 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
In the submission filed on 05/03/22, claims 1-4, 6-8, 14-17, 19 and 20 were amended, and no claims were cancelled or added. 
Claims 10-13 remain withdrawn in view of the restriction requirement.
Claims 1-9 and 14-20 are rejected.

Response to Arguments

Regarding the Objections to the Drawings
The objections have been withdrawn in view of Applicant's amendments to the specification. 
Regarding the Objections to the Specification 
The objections have been withdrawn in view of Applicant's amendments to the specification.
Regarding the Examiner's Comments and Claim Interpretation (U.S.C. 112(f) means-plus-function)
Most of the items have been withdrawn in view of Applicant's claim amendments.
Regarding the rejection under 35 U.S.C. 112(a)
The previous rejections have largely been withdrawn in view of Applicant's claim amendments. 
Regarding the rejections under 35 U.S.C. 112(b)
The previous rejections have largely been withdrawn in view of Applicant's claim amendments. 
Regarding the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Contrary to Applicant's assertion (Response, p. 12), the abstract idea indicated in the Office Action was not alleged to be a claim limitation.
The putative improvement cited by Applicant (improved security, achieved by shifting, from merchant to issuer, the responsibility for providing receipts) is a putative improvement to a business process, not a putative improvement to technology/ functioning of a computer. As per 0092, as cited by Applicant (Response, pp. 13, 15), there is no technical relationship but rather only, as best understood, a psychological effect (" … will tend to increase the uptake of electronic receipting, since the card holder is not required to trust …") between the alleged advantage achieved and the claimed invention. 
The analogies to cases or examples in the Guidance are not persuasive. For example, nothing in the claimed invention is comparable to a herd monitor or livestock interface (see Response, p. 14).
No "non-conventional or non-generic arrangement of known, conventional pieces" (Response, p. 17) has been identified by Applicant or is seen. 
Regarding the rejections under 35 U.S.C. 102 and 103
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new mapping of the prior art to the claims.
The following explanatory/clarifying remarks are presented in light of Applicant's claim amendments and arguments. 


i) Regarding the limitations "the computer-implemented method performed by an issuer server associated with an issuer" and "wherein the merchant, the issuer, and the payment network are different entities":
These limitations are taught by Hammad in various manners, as follows: 
Mapping (A) 
the recited "issuer"/"issuer server" is taught by Hammad's elements 50 (issuer), 30 (acquirer), 60 (IP Gateway), and 40 (payment processing network), and optionally third party (0079, 0085), combined; (see Figs. 1A, 1B; see also 0030 acquirer 30 may be part of issuer 50; 0092 acquirer 30 and/or payment processing network 40 may be part of issuer 50; 0045 IP Gateway 60 may be part of payment processing network 40, hence per 0045 may be part of issuer 50)
the recited "merchant"/"payment terminal associated with a merchant" is taught by Hammad's element 20 (merchant) 
the recited "payment network" is taught by Hammad's communication network whereby the above-noted elements of Hammad's payment system communicate with each other (see 0028, "The components in Figs. 1A and 1B may communicate via any suitable communications medium (including the internet), using any suitable communication protocol.")
Alternatively: 
Mapping (B)
the recited "issuer"/"issuer server" is taught by Hammad's element 50 (issuer), optionally combined with third party (0079, 0085). Note that, regarding issuer 50, Hammad 0048 states:

The various participants and elements (e.g., the merchant, the acquirer, the payment processing network, the issuer, and the IP gateway) in FIGS. 1A and 1B may also operate one or more computer apparatuses (e.g., a server computer) to facilitate the functions described herein. Any of the elements in FIGS. 1A and 1B may use any suitable number of subsystems to facilitate the functions described herein. Examples of such subsystems or components are shown in FIG. 4. FIG. 4 illustrates an exemplary computer system 300, in which various embodiments may be implemented. The system 300 may be used to implement any of the computer systems described above (e.g., merchant computer apparatus, acquirer server, issuer server, payment processing server, IP gateway server, etc.). (Emphasis added)

Hammad 0048 as quoted above (see underlined portions) is understood to teach that: issuer 50 may use any elements of Fig. 4 to facilitate -- i.e., perform -- all functions described in Hammad; the elements of Fig. 4 include system 300; system 300 may be used to implement -- i.e., perform the functions of -- any of merchant 20, acquirer 30, issuer 50, payment processing server 40, and IP gateway server 60; accordingly, issuer 50 may use system 300, whereby it may acquire the functionality of/perform the functions of acquirer 30, payment processing server 40, and IP gateway server 60 (in addition to issuer 50), that is to say, operations described by Hammad as being performed by acquirer 30, payment processing server 40, or IP gateway server 60 may in fact be performed by issuer 50. 
the recited "merchant"/"payment terminal associated with a merchant" is taught by Hammad's element 20 (merchant) 
the recited "payment network" is taught by Hammad's communication network whereby the above-noted elements of Hammad's payment system communicate with each other (see 0028, "The components in Figs. 1A and 1B may communicate via any suitable communications medium (including the internet), using any suitable communication protocol."), or alternatively by Hammad's element 40 (payment processing network)

ii) Regarding the limitations "the payment terminal does not provide the ePOS receipt or a POS receipt" (claims 1 and 14), "not providing the ePOS receipt or the POS receipt from the POS terminal of the merchant" (claim 2), and "the payment terminal not providing the ePOS receipt or the POS receipt" (claim 15):
Hammad teaches these limitations as follows:
The ePOS flag contains the receipt preference data of the user, and the merchant receives this receipt preference data and uses it to issue receipts (or not, see below) according to the user's preferences (0060-0065, 0075-0076).
The user's receipt preference data may specify conditions according to which the user is not to receive any receipt (e.g., 0061 "Or, the consumer 10 may want to only receive receipts for business expenses." That is, the receipt preference data includes the condition not to receive any receipt for non-business expenses; 0062 "In the alternative, the consumer 10 may specify that he does not want any individual receipts, and just wants the consolidated receipt at the end of the week." -- i.e., the user is not to receive receipts for any individual transactions; 0063 "For example, a consumer may not wish to receive a receipt for a purchase of gasoline at a gas station, but may want receipts at grocery stores." -- i.e., the user is not to receive receipts for purchases from certain types of merchants, e.g., purchases under certain merchant category codes; 0067 "Instead of or in addition to providing consolidated reports or individual receipts to a consumer 10, receipt data may be provided via application content or a website." -- i.e., user may specify not to receive any receipts but rather user can access receipt data at website or application if user desires). In all of these scenarios, the receipt preference data -- the ePOS flag -- indicates, and instructs the merchant/merchant payment terminal, that the user is not to receive from the merchant payment terminal any receipt for the transaction, neither an ePOS receipt nor a POS receipt.

iii) Regarding the limitations "storing, on a storage medium coupled with the issuer server, an ePOS receipt based on the ePOS enable flag indicating the that ePOS receipting is enabled" (claim 1), "a storage medium coupled with the issuer server that stores an ePOS receipt based on the ePOS enable flag indicating the that ePOS receipting is enabled" (claim 14):
Hammad teaches these limitations as follows:
0067: receipts are available to user via website or application, hence, stored, e.g., on website, by issuer or other entity of Hammad's system (as per mapping (A) above, the other entity is deemed part of the issuer, or as per mapping (B) above, the other entity is implemented by the issuer)
Alternatively:
0079, 0085: third party (which is part of issuer, as per mappings (A) and (B) above) stores receipts
	Regarding the rejections under 35 U.S.C. 103, Applicant did not provide any independent/further substantive argument.

Examiner's Comments
Not Positively Recited
Claim 3 recites:
"generating … at least a portion of the chargeback request being automatically populated using data from the ePOS receipt"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art. See rejection under 35 U.S.C. 102 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a control that enables selecting the ePOS receipt and initiating a chargeback upon selecting the control" (claims 4 and 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 14 are directed to a "computer-implemented method of providing electronic transaction receipts" and a "computing system providing electronic receipting." 
Claims 1 and 14 are directed to the abstract idea of "controlling provision of a receipt for a payment transaction conducted with a merchant at a payment terminal" (see specification 0046-0060) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "receiving, from … a merchant, a transaction request associated with an account holder via …; setting an … point-of-sale (…POS) enable flag indicating that …POS receipting is enabled for an account associated with the account holder; storing … an …POS receipt based on the …POS enable flag indicating that the …POS receipting is enabled; and communicating, via the payment network, the …POS enable flag indicating that the payment terminal does not provide the …POS receipt or a POS receipt, wherein the merchant, the issuer, and the payment network are different entities." Claim 14 recites "… associated with an issuer that receives a transaction request associated with an account holder, the transaction request originating from a … merchant; … setting an … point-of-sale (…POS) enable flag associated with an account of the account holder, the …POS enable flag indicating that …POS receipting is enabled for the account associated with the account holder; a storage … with the issuer that stores an …POS receipt based on the …POS enable flag indicating that the …POS receipting is enabled; and …, wherein the …POS enable flag is communicated to the … via … by …, the …POS enable flag indicating that the payment terminal does not provide the …POS receipt or a POS receipt, wherein the merchant, the issuer, and the payment network are different entities." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a "payment terminal," a "payment network," "electronic (e)," a (storage) "medium," and an "issuer server" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of controlling provision of a receipt for a payment transaction conducted with a merchant at a payment terminal, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of controlling provision of a receipt for a payment transaction conducted with a merchant at a payment terminal, specifically, as recited above, using computer technology (e.g., computing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1 and 14 are not patent eligible.
Dependent claims 2-9 and 15-20 describe additional operations of or related to, or further detail of the operations or data of, the abstract idea of claims 1 and 14, and/or generic computer elements, e.g., user interface, control, application for a mobile device, web interface. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.




Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claim 1 recites "communicating, via the payment network, the ePOS enable flag to the payment terminal, the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt." Claim 2 recites "not providing the ePOS receipt or the POS receipt from the POS terminal of the merchant based on the received ePOS enable flag." Claim 14 recites "a payment network, wherein the ePOS enable flag is communicated to the payment terminal via the payment network by the issuer server, the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt." Claim 15 recites "the payment terminal not providing the ePOS receipt or the POS receipt based on the received ePOS enable flag." The closest subject matter in the specification appears to be in 0089 (as published): 
If the ePOS enable flag is “yes”, the POS terminal/ processor is not required to provide a POS receipt, and may provide the card holder with the option of a receipt at step 216.

This does not support the recitations. 
Claim 6 recites "providing multi-factor authentication information from the account holder via the user interface" (performed by the issuer server as per base claim 1). The closest subject matter in the specification appears to be in 0025, 0026, 0091 and 0096 (as published) but does not support the recitation. 
Claim 7 recites "wherein providing the multi-factor authentication information comprises providing a time-based one-time password provided the issuer server" (performed by the issuer server as per base claim 1). The closest subject matter in the specification appears to be in 0025, 0026, 0091 and 0096 (as published) but does not support the recitation.
Claims 2-9 and 14-20 are (also) rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis
Claim 14 recites "the issuer server setting … the account associated with the account holder." The underlined language lacks antecedent basis. The claim previously recites "an account of the account holder" but not "an account associated with the account holder" -- these two phrases are not the same.
Claim 16 recites "a user interface … the list of transactions from the issuer." The underlined language lacks antecedent basis. The claim previously recites "a list of transactions by the account holder" but not "a list of transactions from the issuer" -- these two phrases are not the same.
Claim 20 recites "wherein … the chargeback associated with a selected ePOS receipt for the at least one transaction from the list of transactions." The underlined language lacks antecedent basis. Claim 19 recites "… a list of transactions associated with the account, at least one transaction from the list of transactions being selectable for a chargeback via the user interface" but not "a chargeback associated with a selected ePOS receipt for the at least one transaction from the list of transactions" -- these two phrases are not the same.
Claims 15-20 are rejected by virtue of their dependency from a rejected claim.

Means Plus Function
Claims 4 and 17 recites "a control that enables selecting the ePOS receipt and initiating a chargeback upon selecting the control."
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "control," that are coupled with functional language, "that enables selecting the ePOS receipt and initiating a chargeback upon selecting the control," without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope
Claims 1 and 14 recite "the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt." This recitation is ambiguous. It may be understood as either of the following: 
(1) the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or that the payment terminal does not provide the ePOS receipt a POS receipt
(2) the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt and that the payment terminal does not provide the ePOS receipt a POS receipt
Claims 2, 3, 6 and 7 appear to contradict base claim 1. Base claim 1 recites "the computer implemented method performed by an issuer server associated with an issuer." However, claims 2, 3, 6 and 7 recite operations that are understood as not being performed by the issuer server: "receiving …" and "not providing …" (claim 2); "selecting …" (claim 3); "providing …" (claim 6);   "providing … providing …" (claim 7).   
Claims 2 and 15 recite "not providing the ePOS receipt or the POS receipt from the POS terminal of the merchant based on the received ePOS enable flag" and "the payment terminal not providing the ePOS receipt or the POS receipt based on the received ePOS enable flag," respectively.  This recitation is ambiguous. It may be understood as either of the following: 
(1) not providing the ePOS receipt or not providing the POS receipt …
(2) not providing the ePOS receipt and not providing the POS receipt …
To eliminate this ambiguity, Applicant may amend using language such as: "not providing the ePOS receipt from … and not providing the POS receipt from …" or "… providing neither the ePOS receipt nor the POS receipt …." Of course, the recitation does not preclude provision of a receipt by another entity. 
In addition, the language "based on the received ePOS enable flag" renders the recitation ambiguous in another way. The recitation may be understood as either of the following: 
(1) not providing …, based on the received ePOS enable flag (i.e., the not providing is based on the received ePOS enable flag)
(2) not providing … based on the received ePOS enable flag, but rather providing … based on another reason (i.e., the receipt(s) is/are not provided based on the received ePOS enable flag, but rather are provided based on another reason)
To eliminate this ambiguity, Applicant may add a comma before the word "based."
Claim 7 recites "providing … providing a time-based one-time password provided the issuer server." This recitation appears to include a typographical error, wherein the word "by" was omitted between "provided" and "the" in the underlined language. As it stands, the recitation does not make sense. 
Claim 14 recites "an issuer server associated with an issuer that receives a transaction request associated with an account holder, …." This recitation is ambiguous as to whether the issuer server or the issuer is the entity that receives a transaction request associated with an account holder.
Claim 14 recites "an issuer server … the transaction request originating from a payment terminal associated with a merchant." Claim 14 is directed to a computing system comprising an issuer server, a storage medium and a payment network. It is not clear if claim 14 also includes a payment terminal associated with a merchant or not.
Claim 16 recites "a user interface … at least a portion of the chargeback request being automatically populated using data from the selected ePOS receipt." The population of the chargeback request is an operation not recited as being performed by the claimed apparatus/system or any component thereof. As such, the recited operation is untethered to the rest of the claim. It is not clear what entity is performing the operation or how it is connected to the claimed apparatus/ system.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-9 and 15-20 are (also) rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 U.S.C. § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammad (U.S. Patent Application Publication No. 2011/0145082 A1).

Regarding Claim 1
Hammad teaches:
receiving, from a payment terminal associated with a merchant, a transaction request associated with an account holder via a payment network; (0054, 0073, 0083, Fig. 7, 710-720, Fig. 8, 810-820, Fig. 1A, 202,203, 204, Fig. 1B, 302, 303, 304)
setting an electronic point-of-sale (ePOS) enable flag indicating that ePOS receipting is enabled for an account associated with the account holder; (0060, 0075-0078, 0085, Fig. 7, 740, Fig. 8, 840; note although the setting is performed by payment processing network 40, payment processing network 40 is part of or implemented by (0048) issuer 50)
storing, on a storage medium coupled with the issuer server, an ePOS receipt based on the ePOS enable flag indicating that the ePOS receipting is enabled; and (0067, 0072, 0079, 0085, electronic receipts stored on website, or by payment processing network, or by third party, for user participating in electronic receipt program (i.e., where ePOS receipting is enabled), see 0060-0065, 0075, 0085)
communicating, via the payment network, the ePOS enable flag to the payment terminal, the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt. (0075-0076, 0083-0085, Fig. 7, 725-745, Fig. 8, 825-845, Fig. 1A, 205-209, Fig. 1B, 305-309; note: (1) acquirer 30 sends (forwards) modified authorization response message including the receipt preference data (ePOS enable flag) to merchant, and the entire transmission is conducted (i) via payment processing network 40, which modifies the message to include the receipt preference data, or alternatively (ii) via communication network (0028) between elements of Figs. 1A, 1B; (2) alternatively, payment processing network 40 sends modified authorization response message including the receipt preference data (ePOS enable flag) to merchant, via communication network (0028) between elements of Figs. 1A, 1B; in either case (1) or (2), acquirer 30 or payment processing network 40 is part of or implemented by (0048) issuer 50; 0061-0063, 0067, 0060-0065 teaches "the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt")
wherein the merchant (Figs. 1A, 1B, 20), the issuer (Figs. 1A, 1B, 30, 40, 50, 60 and, optionally, third party (0079, 0085) combined (mapping (A), see Response to Arguments); alternatively, 50 implementing functionality of 30, 40, 50 and 60, and optionally also including third party (0079, 0085) (mapping (B), see Response to Arguments)), and the payment network (0028 communication network between elements of Figs. 1A, 1B (mapping (A), see Response to Arguments); alternatively, payment processing network 40 or communication network (0028) between elements of Figs. 1A, 1B (mapping (B), see Response to Arguments)) are different entities. 

Regarding Claim 2
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
receiving, by the payment terminal, the ePOS enable flag, the payment terminal comprising a POS terminal of the merchant; and (0075-0076, 0085, Fig. 7, 745, Fig. 8, 845, Fig. 1A, 209, Fig. 1B, 309)
not providing the ePOS receipt or the POS receipt from the POS terminal of the merchant based on the received ePOS enable flag. (0061-0063, 0067, 0060-0065)

Regarding Claim 3
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
selecting, via a user interface associated with the issuer, an ePOS receipt for a transaction; and (0066-0067)
generating a chargeback request for the transaction from the issuer using the ePOS receipt, at least a portion of the chargeback request being automatically populated using data from the ePOS receipt. (0066)

Regarding Claim 4
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
providing a user interface for the account holder to obtain ePOS receipts from the issuer for their transactions, the user interface comprising a control that enables selecting the ePOS receipt and initiating a chargeback upon selecting the control. (0066-0067; also Fig. 7, 750-760, 0081, 0030)

Regarding Claim 5
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
displaying a selected ePOS receipt via a user interface associated with an application for a mobile device or a web interface. (0066-0067)

Regarding Claim 14
Hammad teaches:
an issuer server associated with an issuer that receives a transaction request associated with an account holder, the transaction request originating from a payment terminal associated with a merchant; (Fig. 4, 300, 0054, 0073, 0083, Fig. 7, 710-720, Fig. 8, 810-820, Fig. 1A, 202, 203, 204, Fig. 1B, 302, 303, 304)
the issuer server setting an electronic point-of-sale (ePOS) enable flag associated with an account of the account holder, the ePOS enable flag indicating that ePOS receipting is enabled for the account associated with the account holder; (0060, 0075-0078, 0085, Fig. 7, 740, Fig. 8, 840; note although the setting is performed by payment processing network 40, payment processing network 40 is part of or implemented by (0048) issuer 50)
a storage medium (Fig. 4, 308, 310, 312) coupled with the issuer server that stores an ePOS receipt based on the ePOS enable flag indicating that the ePOS receipting is enabled; and (0067, 0072, 0079, 0085, electronic receipts stored on website, or by payment processing network, or by third party, for user participating in electronic receipt program (i.e., where ePOS receipting is enabled), see 0060-0065, 0075, 0085)
a payment network (payment processing network 40 or communication network (0028), explained below), wherein the ePOS enable flag is communicated to the payment terminal via the payment network by the issuer server, the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt. (0075-0076, 0083-0085, Fig. 7, 725-745, Fig. 8, 825-845, Fig. 1A, 205-209, Fig. 1B, 305-309; note: (1) acquirer 30 sends (forwards) modified authorization response message including the receipt preference data (ePOS enable flag) to merchant, and the entire transmission is conducted (i) via payment processing network 40, which modifies the message to include the receipt preference data, or alternatively (ii) via communication network (0028) between elements of Figs. 1A, 1B; (2) alternatively, payment processing network 40 sends modified authorization response message including the receipt preference data (ePOS enable flag) to merchant, via communication network (0028) between elements of Figs. 1A, 1B; in either case (1) or (2), acquirer 30 or payment processing network 40 is part of or implemented by (0048) issuer 50; 0061-0063, 0067, 0060-0065 teaches "the ePOS enable flag indicating that the payment terminal does not provide the ePOS receipt or a POS receipt")
wherein the merchant (Figs. 1A, 1B, 20), the issuer (Figs. 1A, 1B, 30, 40, 50, 60 and, optionally, third party (0079, 0085) combined (mapping (A), see Response to Arguments); alternatively, 50 implementing functionality of 30, 40, 50 and 60, and optionally also including third party (0079, 0085) (mapping (B), see Response to Arguments)), and the payment network (0028 communication network between elements of Figs. 1A, 1B (mapping (A), see Response to Arguments); alternatively, payment processing network 40 or communication network (0028) between elements of Figs. 1A, 1B (mapping (B), see Response to Arguments)) are different entities.

Regarding Claim 15
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
the payment terminal associated with the merchant, the payment terminal receiving the ePOS enable flag from the issuer; and (0075-0076, 0085, Fig. 7, 745, Fig. 8, 845, Fig. 1A, 20, 209, Fig. 1B, 20, 309)
the payment terminal not providing the ePOS receipt or the POS receipt based on the received ePOS enable flag. (0061-0063, 0067, 0060-0065)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Argue et al. (U.S. Patent Application Publication No. 2014/0122270 A1), hereafter Argue.

Regarding Claim 6
Hammad teaches the limitations of base claim 1 and intervening claim 5 as set forth above. 
Hammad does not explicitly disclose, but Argue teaches: 
providing multi-factor authentication information from the account holder via the user interface. (0030) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Argue's teachings pertaining to use of authentication for accessing receipts/transaction data, because this would increase security, see Argue, 0005, 0006, 0030. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 8
Hammad teaches the limitations of base claim 1 as set forth above. 
Hammad further teaches:
receiving, from a user interface, a selection of the ePOS receipt selected from a … of transactions for a chargeback. (0066-0067)
Hammad 0066-0067 teaches viewing individual electronic receipts and performing various actions on them (initiating a chargeback, sorting, printing, exporting, etc.), which actions involve selecting an individual receipt from a group of receipts. Accordingly, although Hammad does not explicitly mention a "list," Hammad's disclosure implies or suggests use of a list in this context. Nonetheless, Argue teaches: 
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Argue's teachings pertaining to chargeback procedures where a list of transactions is presented to a user for selecting an electronic receipt for chargeback, because the use of a list format for accessing information/selecting an item from a plurality of items would increase user convenience, see Argue, 0005, 0006, Hammad, 0066, 0067. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. (Note: this motivation statement applies also to claims 16 and 19.)

Regarding Claim 16
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
a user interface associated with a user computing device associated with an account holder, the user interface providing a … of transactions by the account holder, the user interface generating a chargeback request for a transaction associated with a selected ePOS receipt from the … of transactions from the issuer, at least a portion of the chargeback request being automatically populated using data from the selected ePOS receipt. (0066-0067; also Fig. 7, 750-760, 0081, 0030)
Hammad does not explicitly disclose, but Argue teaches:
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)

Regarding Claim 17
Hammad in view of Argue teaches the limitations of base claim 14 and intervening claim 16 as set forth above. Hammad further teaches:
wherein the user interface further comprises: a control that enables selecting the ePOS receipt and initiating a chargeback upon selecting the control. (0066-0067)

Regarding Claim 18
Hammad in view of Argue teaches the limitations of base claim 14 and intervening claim 16 as set forth above. Hammad further teaches:
wherein the user interface is associated with an application for a mobile device or a web interface. (0066-0067)

Regarding Claim 19
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
a user interface associated with a user computing device that displays a … of transactions associated with the account, at least one transaction from the … of transactions being selectable for a chargeback via the user interface. (0066-0067)
Hammad does not explicitly disclose, but Argue teaches:
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Argue et al. (U.S. Patent Application Publication No. 2014/0122270 A1), hereafter Argue, and further in view of Youakim et al. (U.S. Patent Application Publication No. 2018/0330341 A1), hereafter Youakim.

Regarding Claim 7
Hammad in view of Argue teaches the limitations of base claim 1 and intervening claim 6 as set forth above. 
Hammad in view of Argue does not explicitly disclose, but Youakim teaches:
wherein providing the multi-factor authentication information comprises providing a time-based one-time password provided the issuer server. (Abstract, Fig. 5, 0014)  
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Youakim's teachings pertaining to use of one-time passwords for accessing receipts, because this would increase security, see Youakim, 0002. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Argue et al. (U.S. Patent Application Publication No. 2014/0122270 A1), hereafter Argue, and further in view of Dimmick (U.S. Patent Application Publication No. 2016/0148212 A1).

Regarding Claim 9
Hammad in view of Argue teaches the limitations of base claim 1 and intervening claim 8 as set forth above. Hammad further teaches:
receiving, via the user interface, at least one … chargeback.
Hammad in view of Argue does not explicitly disclose, but Dimmick teaches:
… reason for the … (0027)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Dimmick's teachings pertaining to reason codes for chargebacks, because this would help prevent fraudulent chargebacks and hence incentivize merchants to accept chargebacks and improve security of transactions, see Hammad 0024, Dimmick, 0002. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. (Note: this motivation statement applies also to claim 20.)

Regarding Claim 20
Hammad in view of Argue teaches the limitations of base claim 14 and intervening claim 19 as set forth above. 
Hammad further teaches:
wherein the user interface obtains at least one … chargeback associated with a selected ePOS receipt for the at least one transaction from the … of transactions. (0066-0067)
Argue further teaches:
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)
Hammad in view of Argue does not explicitly disclose, but Dimmick teaches:
… reason for the … (0027)
(See claim 9 above for motivation statement.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Among the cited references, Argue (US 2014/0040053 A1) teaches systems and methods for processing returns (chargebacks) using electronic receipts, similar but not identical to Argue (US 2014/0122270 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692